    USDC IN/ND case 3:17-cv-00920-MGG document 34 filed 08/04/20 page 1 of 2


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  SOUTH BEND DIVISION

    VERNON L. COLLINS,

                 Plaintiff,

                         v.                                  CASE NO. 3:17-CV-920-MGG

    COMMISSIONER OF SOCIAL
    SECURITY,

                 Defendant.

                                     OPINION AND ORDER

        On July 18, 2020, Plaintiff’s attorney, Ann M. Trzynka (“the Petitioner”), filed her

Motion for Authorization of Attorney Fees Pursuant to 42 U.S.C. Section 406(b). An

adverse party shall have fourteen days after service of a motion in which to serve and

file a response. N.D. Ind. L.R. 7-1(d)(3)(A). Failure to file a response within the time

prescribed may subject the motion to summary ruling. N.D. Ind. L.R. 7-1(d)(5). As of

this date, the Commissioner has neither responded to the Petitioner’s motion nor

provided any explanation for the inaction. Consequently, this Court can only assume

that the Petitioner’s motion is unopposed.

        The Court has jurisdiction over this fee petition pursuant to 42 U.S.C. § 406(b) as

the Court remanded this case for further proceedings on March 27, 2019. 1 Since then,

Plaintiff prevailed on remand when the Administrative Law Judge issued a favorable

decision on June 29, 2020. The Commissioner awarded past-due disability benefits in


1The undersigned entered the March 2019 ruling in Plaintiff’s case based upon the parties’ consent under
28 U.S.C. § 636(c). See also 42 U.S.C. § 405(g). [DE 15].
     USDC IN/ND case 3:17-cv-00920-MGG document 34 filed 08/04/20 page 2 of 2


the amount of $75,764.60 to Plaintiff and past-due benefits in the amount of $8,660.00 to

Plaintiff’s dependent child for a family total of $84,424.60. Of this amount, $21,106.15

represents 25% of the past-due benefits. The Petitioner was previously awarded

compensation in the amount of $8,723.40 under the Equal Access to Justice Act

(“EAJA”), 28 U.S.C. § 2412, for 43.4 hours of legal services before this Court on

Plaintiff’s behalf. 2 Thus, the Petitioner requests an award of $12,382.75.

           Section 206(b)(1) of the Social Security Act permits a court to award up to 25% of

past due benefits to which the claimant is entitled by reason of a judgment rendered in

favor of the claimant. See 42 U.S.C. § 406(b)(1). Plaintiff agreed to pay counsel Ann M.

Trzynka 25% of all past due benefits awarded to Plaintiff. [DE 32].

           Having reviewed the Petitioner’s instant motion, noting the lack of objection, and

finding the fee reasonable for the hours of legal work spent consistent with Gisbrecht v.

Barnhart, 535 U.S. 789, 809 (2002), the Court hereby GRANTS the instant Motion [DE

31] and AWARDS Plaintiff’s counsel $12,382.75 in attorney fees pursuant to Section

206(b)(1) of the Social Security Act. The Court further ORDERS that payment by the

Commissioner in the amount of $12,382.75 be made directly to counsel Ann M. Trzynka

in accordance with the fee agreement signed by Plaintiff.

           SO ORDERED this 4th day of August 2020.

                                                             s/Michael G. Gotsch, Sr.
                                                             Michael G. Gotsch, Sr.
                                                             United States Magistrate Judge



2   The Petitioner has also already received $6,000.00 for representing Plaintiff at the administrative level.


                                                         2
